Citation Nr: 1231299	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to March 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran originally requested a Travel Board hearing in his February 2010 substantive appeal; however, in a March 2010 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).  The Veteran also withdrew his request for a hearing before a decision review officer (DRO) in an October 2010 letter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).

The Veteran contends in an October 2008 statement that he began experiencing ringing in his ears during service; he further asserted that his hearing loss and tinnitus are a direct result of exposure to the noise and percussion of the tanks in which he served, and the cannons on those tanks.  In his July 2009 notice of disagreement, the Veteran stated that he did not have any hearing loss or tinnitus upon entering service, and that the service treatment record showing hearing loss upon entry is in error.  He also stated that he had hearing loss upon his discharge from service.  In his February 2010 substantive appeal, the Veteran asserted that his hearing loss was at least aggravated by his duties in service.

The Veteran's service treatment records include a June 1972 Report of Medical History at enlistment in which the Veteran indicated that he did not have hearing loss or ear trouble.  The Veteran's June 1972 Report of Medical Examination includes the following audiogram results:

June 1972


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
N/A
40
LEFT
15
15
5
N/A
45

In his March 1974 Report of Medical History at separation, the Veteran again indicated that he did not have hearing loss or ear trouble.  The Veteran's March 1974 Report of Medical Examination includes the following audiogram results:

Mar. 1974


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
N/A
20
LEFT
15
10
5
N/A
25

VA provided the Veteran with a compensation and pension (C&P) examination of his hearing in November 2008.  The Veteran reported that he was exposed to loud tank cannons in service, and that he has had tinnitus since he was released from service.  The examiner, an audiologist, diagnosed the Veteran with bilateral tinnitus by report, and bilateral sensorineural hearing loss in the high frequencies.  Regarding etiology, the examiner stated that:

I cannot resolve this issue without resort to mere speculation....The audiogram at enlistment indicated a high frequency loss for both ears.  The audiogram done for separation indicated normal hearing for both ears.  Without further information as to why he was shown with normal hearing in 1974 and a hearing loss in 1972, it would be speculation to offer an etiology for his hearing loss and tinnitus.

The Veteran's private audiologist provided the following positive nexus opinion in November 2010:

I have reviewed [the Veteran's] medical service records and found documentation of normal hearing threshold levels upon entrance into the military, and a high frequency hearing loss in both ears upon separation from service.  Based on my interview with him regarding noise exposure while he was in the military and [the] documented decrease in hearing threshold levels while in the service, I feel that it is as likely as not that his bilateral hearing loss and subjective tinnitus was [sic] caused by noise exposure experienced during military service.

The private audiologist transposed the dates of the Veteran's service audiograms; as detailed above, those audiograms show hearing thresholds which were worse upon entrance to service than upon separation from service.  The private audiologist has not provided an explanation for why the Veteran's hearing loss and tinnitus are based on noise exposure in service that explains the Veteran's actual in-service audiogram results.

VA provided the Veteran with a second C&P examination of his hearing in December 2010 (which was inaccurately dated on the first page as December 2008).  The Veteran reported that he served as a tank driver and gunner, and worked after service in construction/concrete, roofing, and auto sales.  He further reported experiencing bilateral ringing in his ears since service.  The examiner, an audiologist, diagnosed the Veteran with bilateral sensorineural hearing loss (SNHL).  The December 2010 VA examiner opined that she too could not resolve this issue without resort to mere speculation.  She proceeded to question whether the Veteran's hearing improved during service, whether the June 1972 audiogram results were mislabeled, and why it took the Veteran over 30 years to document his hearing loss and tinnitus.  The examiner offered no answers to her own questions.

Based on the foregoing, an addendum to the December 2010 VA audiological examination report is required in order to adequately address the medical questions at issue.  As an initial matter, because the Veteran's reports of noise exposure in service are both consistent with his military occupational specialty and internally consistent, the VA examiner should accept the Veteran's reports of acoustic trauma from tanks and tank cannons in service as true.

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the VA examiner should address the question of whether any portion of the Veteran's current bilateral hearing loss and tinnitus are consistent with exposure to acoustic trauma, including on a delayed or latent onset theory of causation.

Accordingly, the case is REMANDED for the following action:

1.  Return the December 2010 examination report and the claims file to the conducting VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion that addresses a delayed/latent onset theory of entitlement.  

The VA examiner should accept the Veteran's reports of acoustic trauma from tanks and tank cannons in service as true.

The examiner is asked to address the following issues:

(A) Is any portion of the Veteran's current bilateral hearing loss and tinnitus consistent with exposure to acoustic trauma, including on a delayed or latent onset theory of causation?  In other words, is any portion of the Veteran's current hearing loss and tinnitus consistent with the results of noise exposure from tanks and tank cannons in service, even though his March 1974 audiogram reportedly showed normal hearing?

(B) Based on review of the claims file, and in consideration of the answers to the above questions, is it at least as likely as not (50 percent or greater probability) that any portion of current hearing loss and/or tinnitus is related to his military service, in particular to the Veteran's in-service noise exposure?

The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
		
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


